Affirmed and Memorandum Opinion filed May 20, 2004








Affirmed and Memorandum Opinion filed May 20, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00894-CR
____________
 
JASON CHARLES
VALLERY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District
Court
Harris County,
Texas
Trial Court Cause No.
955,680
 

 
M E M O R A N D U M   O
P I N I O N
After a jury trial, appellant was convicted of murder.  On August 7, 2003, the trial court sentenced
appellant to confinement for life in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a written notice of appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed  May 20, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).